Title: To John Adams from Elbridge Gerry, 23 July 1797
From: Gerry, Elbridge
To: Adams, John



My dear Sir
(Sunday) Cambridge 23d July 1797

I am honored by your letter of the 17th, & sincerely thank you for the information it contains. Nothing is more essential to a public officer, than to be apprized of the imputations against him; for if well founded, he will thus have a fair opportunity of correcting his errors, & if unfounded, he will by the same means be better prepared for self defence. in addition to the great difficulties of the embassy, resulting from the perplexities & embarrassments attending it, I fear, that the prejudices you have mentioned, will by the persons who have indulged them, be industriously extended to my brethren of the legation; & thus infer on me the burthen of rectifying them. This is a risque which I cannot avoid, & in any event, I have great reliance on the candor & integrity of my collegues. Your assistance when requisite, in this instance, I shall always rely on.
I have been anxiously expecting the dispatches, & hope that no accident has happened to them. had the Ship sailed, as was expected, this day; I must have lost my passage: for it is impossible to go without documents. She will certainly sail in all this week. adieu my / dear Sir / I have the honor to be, with the / highest respect & most affectionate / regards, your very huml. Sert

E Gerry.